Citation Nr: 0215387	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-26 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis in the left 
knee.  

(The issue of whether the veteran has legal entitlement to 
nonservice-connected disability pension benefits is the 
subject of a separate decision by the Board)


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
March 1946 to February 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for left knee 
arthritis, and granted service connection for malaria.  The 
veteran has appealed only the issue of service connection for 
left knee arthritis.  

In an April 2000 decision, the Board denied the veteran 
entitlement to service connection for arthritis in the left 
knee, on the basis that the claim was not well grounded.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In a March 2002 order, the Court granted the Secretary's 
Motion for Remand of the Board's April 2000 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Motion, the Court vacated the Board's decision and 
remanded the issue of entitlement to service connection for 
arthritis in the left knee to the Board for issuance of a 
readjudication decision that takes into consideration, and is 
in compliance with, the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  Arthritis in the left knee was first shown many years 
after the appellant's separation from service and there is no 
competent medical opinion of a nexus between his currently 
diagnosed left knee arthritis and his active duty service, or 
any incident therein.  



CONCLUSION OF LAW

Arthritis in the left knee was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  On February 22, 2001, 
the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment." Id. at 286.  In September 
2001, the Secretary filed a motion asserting that a remand 
was required of the issue of entitlement to service 
connection for arthritis in the left knee in order to permit 
readjudication under the VCAA.  In a March 2002, order, the 
Court granted the Secretary's motion in this case, vacated 
the Board's April 2000 decision, and remanded the service 
connection issue to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the VCAA.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in April 2000, eight months before the 
VCAA's enactment.  Therefore, only section 4 of the VCAA is 
applicable to the appellant's claim.  However, since the 
appellant's claim on the issue of entitlement to service 
connection for arthritis in the left knee was denied on the 
basis that it was not well grounded, the case was remanded 
for readjudication of that issue under the VCAA.  

The Board initially notes that the veteran served in the New 
Philippine Scouts, and that all enlistment's and reenlistment 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. Law 190, 79th Congress (Act of October 6, 
1945), as it constituted the sole authority for such 
enlistments during that period.  Service of persons enlisted 
under Pub. L. 190 is included for compensation, and 
dependency and indemnity compensation, but not for pension 
benefits.  See 38 U.S.C.A. § 107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.8(b) (2001).

The Board further notes that the veteran's service medical 
records (SMR's) are not available and may have been destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMR's.  See Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  In July 1995, 
the NPRC reported that the veteran's service medical records 
could not be found; however, the RO was subsequently able to 
obtain Morning Reports and other service records pertaining 
to the veteran.  The RO also contacted the veteran and 
requested that he provide any service medical records, post- 
service medical records, or other information that may be 
helpful to his claim.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas .

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
In the veteran's case, his service medical records, 
consisting of Morning Reports and other records for the 
veteran's various units, do not contain complaints, 
treatment, or symptomatology, to include arthritis, 
pertaining to his left knee.  Further, these records fail to 
indicate that the veteran sustained an injury to the left 
knee.  

The claims file includes reports from Antonio L. Villanueva, 
M.D., dated in 1951, and for various periods between 1991 and 
1999.  Of particular note, an examination report, dated in 
January 1951, lists conditions that included "rheumatoid 
arthritis of severe pain in cold weather (left knee 
arthritis)".  In a January 1992 statement, the physician 
indicated treating the veteran from January 1950 to May 1951 
for essential hypertension, a urinary tract infection, cardia 
distress, anxiety neurosis, malarial fever, insomnia and 
general debility.  There was no mention of left knee 
arthritis.  In a letter, dated in August 1994, Dr. Villanueva 
stated that he had treated the veteran for "left knee joint 
posterior area rheumatoid arthritis" between January 1951 
and April 1952. 

The veteran's outpatient treatment records from Hawaiian 
Orthopedics, dated between 1993 and 1995, show treatment for 
various conditions, including left knee arthritis. 

In a letter from Robert D. Irvine, M.D., dated in July 1993, 
he relates that he had treated the veteran for left knee 
arthritis, and that the veteran may have an old tear or 
injury to the medial meniscus.  

In a letter from Gregorio Castillo, M.D. (reportedly a 
physician at the Sacred Heart Hospital), dated in March 1996, 
he states that he had treated the veteran for "physiological 
trauma involving the neuroical [sic] the post operated left 
knee (rheumatoid arthritis)."  

In September 2002, VA received a statement from the veteran, 
which essentially reiterates his contentions that have been 
documented in numerous correspondence to VA.  Along with the 
statement, he submitted duplicate copies of evidence already 
in the claims file.  

At this point, it is important to note that in order to 
establish entitlement to service connection for a disability, 
the evidence must show that a disease or injury was incurred 
in or aggravated during service and that there is a 
disability (residuals) as a result of that disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus, or link, between 
the in-service injury or disease and the current disability 
(medical evidence).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Applying the relevant law and regulations to the facts of 
this case, the Board finds that the veteran's left knee 
arthritis, first shown many years after his separation from 
active military service, was not incurred in or aggravated by 
service, or any incident therein.  There is no evidence of 
arthritis, or left knee injury, either in service or 
arthritis within the year following the veteran's separation 
from active military service.  More importantly, there is no 
competent medical opinion of a nexus, or link, between 
currently diagnosed arthritis in the left knee and the 
veteran's service, or to some incident therein.  

The first evidence of the claimed disorder is found in Dr. 
Villanueva's January 1951 statement, in which he noted 
"rheumatoid arthritis of severe pain in cold weather (left 
knee arthritis)".  Thus, the first evidence of treatment for 
the claimed condition comes more than one year after 
separation from service.  

In addition, the claims file does not contain competent 
medical opinion of a nexus, or link, between the veteran's 
left knee arthritis and his active military service.  In this 
regard, the Board has considered a notation in a "major 
problem list," from Hawaiian Orthopedics, received in May 
1996, to the effect that, in 1947, the veteran had a strain 
of the left knee and ankle, with subsequent development of 
severe osteoarthritis in the left knee.  However, this record 
appears to be dated at least forty-two years after the 
veteran's separation from service and there is no indication 
that this notation was based on a review of the veteran's C-
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  The statements 
regarding the veteran's alleged inservice left knee and ankle 
injury are unenhanced by any additional medical comment, and 
appear to be a bare transcription of a lay history.  Hence, 
this notation does not constitute "competent medical 
evidence" that the veteran has left knee arthritis that is 
related to his service.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence"...and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  Therefore, the Board concludes 
that there is no evidence in the record that would support a 
grant of service connection for left knee arthritis, and the 
claim is denied.  

While the veteran may well believe that he has left knee 
arthritis as a result of his active military service, 
specifically, that he injured his left knee in a remote area 
in New Guinea; that he was treated by a civilian doctor at 
the time; and that he currently has left knee arthritis as a 
result of that injury.  The Board would like to emphasize 
that it is the province of a trained health care professional 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
evidentiary assertions regarding the relationship between any 
current arthritis in the left knee and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the veteran may be competent to offer 
evidence regarding symptoms, see Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability or to relate that presence of any 
current disability to any particular event or period of time; 
hence, his contention in this regard have no probative value.  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

The Board has considered the veteran's argument that 38 
U.S.C.A. § 1154(b), pertaining to a veteran who engaged in 
combat with the enemy in active service, should be applied to 
his claim.  However, even assuming arguendo that the veteran 
was shown to have participated in combat, 38 U.S.C.A. § 1154 
does not alter the fundamental requirement of a medical nexus 
to service.  See Kessel v. West, 13 Vet. App. 9 (1999); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

As for weighing the evidence in this case, the Board notes 
the RO's January 1999 final administrative decision, and 
supporting documents, in which it was determined that the 
evidence that had been submitted by the veteran in support of 
his claim was sufficient to warrant submission to the 
Director, VA Compensation and Pension Service, for forfeiture 
consideration due to fraud on the veteran's part.  The 
questionable evidence in that determination included medical 
records and statements from Dr. Castillo and Dr. Villanueva.  
However, the provisions of Title 38, United States Code, 
section 6103(d)(1), which deals with forfeiture for fraud, 
provides that no forfeiture of benefits may be imposed under 
this section upon any individual who was a resident of, or 
domiciled in, a State at the time the act or acts occurred on 
account of which benefits would, but not for this subsection, 
be forfeited.  Since the veteran was residing in Hawaii at 
the time of the submission of the evidence at issue, there 
was no ability to consider, or declare, forfeiture against 
him for his alleged fraudulent submission of the evidence.  
Nevertheless, the Board finds that the medical records and 
statements from Dr. Castillo and Dr. Villanueva lack 
credibility.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for arthritis in the left 
knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for arthritis in the left knee is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

